             Case 2:15-cr-00244-RAJ Document 395 Filed 03/02/21 Page 1 of 1




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 6
                                   AT SEATTLE
 7
      UNITED STATES OF AMERICA,                        NO. 2:15-cr-00244-RAJ
 8
                                     Plaintiff,
 9
                      v.                               ORDER ON DEFENDANT’S
10
                                                       MOTION FOR RECONSIDERATION
      ROBERT RYAN POWELL,
11
12                                   Defendant.

13
14         Robert Ryan Powell is a 39-year-old inmate currently detained at Federal

15 Correctional Institution (FCI) Coleman Medium, with a projected release date of
16 February 13, 2029. On January 19, 2021, the Court denied his motion for compassionate
17 release. Dkt. 390. Now before the Court is Mr. Powell’s motion for reconsideration of
18 the Court’s order denying his motion for compassionate release. Dkt. 394. Having
19 considered Mr. Powell’s motion, including his lengthy letter to the Court, and the files
20 and pleadings herein, the Court finds that no new evidence has been presented to justify
21 reversal of the Court’s prior decision. For this reason, Defendant Robert Ryan Powell’s
22 motion for reconsideration is DENIED.
23
24         DATED this 2nd day of March, 2021.

25
26
                                                    A
27                                                  The Honorable Richard A. Jones
                                                    United States District Judge
28


     ORDER - 1
